DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
In regards to claims 1, 13, 32, 33 and 43, the applicants traverse the double patenting rejection based on US Patent No. 10,964,041. In particular, the applicants state that “the claims of the '041 Patent relate image processing to frequency bands based on distance information, not based on focus area of an image. And, thus, the claims of the '041 Patent do not anticipate the claims of the subject application.” The examiner respectfully traverses. Processing an image based on “distance information concerning a distance from an in-focus plane, which corresponds to each pixel included in the image” is similar to processing an image based on “out-of-focus area” of the image and “in-focus area” of the image. Determining out-of-focus areas and in-focus areas of image is based on distance from in-focus place. (See US Patent No. ‘041 Figure 5A and 5B, and column 7, lines 10-60). In particular, US Patent No. ‘041 clearly teaches that distance information holds the information of a defocus amount. Thus, the examiner submits that claims  1, 13, 32, 33 and 43 of the current application are anticipated by claims 7, 14 and 16 of the US Patent No. ‘041.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 32, 33 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14 and 16 of U.S. Patent No. 10,964,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, 32, 33 and 43 are anticipated by claims 7, 14 and 16 of patent no. 10,964,041. In particular, both the current application and the patent are directed towards improving sharpness/contrast in an image by processing frequencies in in-focus and out-of-focus areas.

Allowable Subject Matter
Claims 1, 4-6, 13 and 17-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 4-6, 13 and 17-43, the prior art US PgPub. No. 2016/0309142 by Kiyosawa teaches obtaining an image; performing image processing of improving a sharpness for the image; and (See Kiyosawa [0022]-[0029], Kiyosawa teaches performing image processing.)
outputting an image processed by the image processing, (See Kiyosawa [0022], Kiyosawa teaches outputting an image processed.)
However, Kiyosawa does not teach or suggest “wherein the image processing is applied to a first frequency band of an out-of-focus area of the image and to a second frequency band wider than the first frequency band of an in-focus area of the image.” It for these reasons claims 1,4-6, 13 and 17-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665